Citation Nr: 1603373	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina.

In December 2015, the Veteran and his wife testified by videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran's files are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1. The Veteran's statements of noise exposure during service are credible.

2. Tinnitus is reasonably attributable to inservice noise exposure.

3. Bilateral hearing loss was not manifested during service or within a year of separation from service, and is not shown to be related to active service.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  VA notified the Veteran in January 2011 of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, written statements of the Veteran, and afforded him a VA examination for service connection of bilateral hearing loss and tinnitus.  The Board finds that this examination is adequate to render a determination as to the issues on appeal.  

The Veteran was also afforded a Board hearing with the undersigned in December 2015.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).

Service connection may be presumed for certain diseases, including sensorineural hearing loss, where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service Connection for Tinnitus 

After reviewing the evidence in its entirety, the Board finds service connection for tinnitus is reasonably warranted.

In this instance, the Veteran's DD 214 indicates that the Veteran performed duties as a Material Facilities Specialist.  At his Board hearing, the Veteran testified that his duties primarily involved base supply, and that for approximately two years his job required him to deliver parts all over the base, including to the flight line.  The Veteran stated that he did not wear ear protection during his trips to the flight line.    

On the Veteran's application for service connection for tinnitus, he indicated that his tinnitus began in 1977.  During his July 2011 VA examination, he reported that the condition started during his active service.  Although the VA examiner opined that he could not determine whether the Veteran's tinnitus was due to his active service due to his post-service noise exposure, the Board finds that the evidence is at least in equipoise that tinnitus was incurred during his active service.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that the Veteran's current tinnitus had its onset during his active service.  38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

As noted above, the Veteran performed duties, during his active service, often required him to make deliveries to the flight line.  As such, the Board concedes that noise exposure is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d).  However, this alone does not provide a basis to grant service connection.  The evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the claims folder in its entirety, the Board finds that the evidence as a whole does not demonstrate that bilateral hearing loss is related to service. 

The Board finds that, despite the concession that the Veteran was exposed to noise during active duty, his service treatment records, including his entrance examination in 1973 and his separation examination in 1977, are not indicative of any complaints or references to hearing impairment.  Audiometric findings were within the normal range at the applicable frequencies.  

The Board observes that bilateral hearing loss disability, as defined by VA standards, is not documented until a VA examination in July 2011.  While the Veteran reported that he was initially diagnosed with hearing loss by private physicians during the 1980's, he stated that none of these doctors told him that his hearing loss was due to his active service or acoustic trauma.  The records are apparently unavailable.  During his July 2011 VA examination, the VA audiologist reviewed the record and stated that it is not likely that the Veteran's current hearing loss is the result of his active service.  The examiner noted that the Veteran's records did not indicate any significant shifts in his hearing thresholds between 1973 and 1977, and that medical research has indicated that in cases, such as the Veteran's, where entrance and exit examinations were normal; there was no scientific basis for concluding that hearing loss that developed afterwards is causally related to active service.  

The Board has carefully considered the evidence and the assertion that bilateral hearing loss disability is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  A layman is competent to report that he notices hearing loss through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).

The Board does not dispute reported noise exposure during active duty.  It must be pointed out, however, that while lay evidence must be considered when a Veteran seeks disability benefits, the Board finds the opinion of the VA clinical professional to be more probative than the Veteran's lay opinion on this matter.  The VA examiner reviewed the record and supported his negative opinion with medical research that was applicable to the facts of record.   

In Hensley v. Brown, 5 Vet.App. 155, 159, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Unfortunately, here there is no evidence of hearing loss during or in proximity to service discharge in 1977.  The VA examiner reported that the evidence did not demonstrate a hearing loss during the Veteran's active service, and that the records also did not demonstrate significant shifts in the Veteran's hearing thresholds during service.  Additionally, the Veteran's statements from his initial application for service connection indicate that he did not notice decreased hearing acuity until at least the mid-1980's, some years after his separation from service, without evidence that any hearing loss was related to service.  The legal theory in Hensley does not help the Veteran in this instance. 

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current bilateral hearing loss disability is related to service.  The Board, therefore, finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER


Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


